


109 HR 5670 IH: To repeal the Cuban Adjustment Act, Public Law

U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5670
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2006
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To repeal the Cuban Adjustment Act, Public Law
		  89–732.
	
	
		1.Repeal of the Cuban
			 Adjustment Act
			(a)In GeneralPublic Law
			 89–732 is repealed.
			(b)Effective Date;
			 Transition
				(1)In GeneralSubject
			 to paragraph (2), the repeal made by subsection (a) shall take effect on the
			 date of the enactment of this Act and shall apply to any alien admitted or
			 paroled into the United States on or after the date of the enactment of this
			 Act.
				(2)TransitionThe
			 repeal made by subsection (a) shall not apply to any alien admitted or paroled
			 into the United States before the date of the enactment of this Act.
				
